Title: From George Washington to William Jackson, 26 December 1791
From: Washington, George
To: Jackson, William



Dear Sir,
Philadelphia Decr 26th 1791

At the sametime that I acknowledge the receipt of your letter, notifying me of your intention to enter upon a professional pursuit—and, during the ensuing term propose yourself for admittance as a practitioner of law in the Supreme Court of the State of Pennsylvania—I beg you to be persuaded that my best wishes will accompany you in that, or in any other walk into which your interest or inclination may lead you.

That your determination is the result of the best view you have of your circumstances and expectations, I take for granted, and therefore shall say nothing which might embarrass the decision; but with pleasure equal to the justice of it, shall declare to you that your deportment so far as it has come under my observation, has been regulated by principles of integrity and honor, and that the duties of your station have been executed with abilities—and I embrace the occasion your address has afforded me, to thank you for all your attentions, and for the Services which you have rendered me since you have been a member of my family.
Let your departure from it be made perfectly convenient to yourself and believe me to be with sincere esteem and regard Dear Sir Your Affecte Hble Servt

Go: Washington

